Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 4, 7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joao (US 2019/0304259 A1).
As per claim 1, Joao discloses a localized electronic betting system, the system including: a smart contract generation module and a results engine located in a same low-latency environment as the smart contract generation module ([0141], [0520], 0522]), wherein: the smart contract generation module is configured to receive a first betting statement from a first user device located within the low-latency environment, to generate a smart contract based on the first betting statement, the smart contract including a criterion to be met and configured to self-execute in response to a determination that the criterion is met, and to transmit the generated smart contract to a local blockchain node located within the low-latency environment ([00077]-[0009], [0171]-[0173]); the results engine is configured, based on content received from a results source, to determine information indicative of whether the criterion in the first betting statement is met ([0236]-[0238]); and wherein the localized betting system is configured to transmit a signal to the local blockchain node for storage on a local blockchain ledger or a local copy of a blockchain ledger, the signal containing the information indicative of whether the criterion is met ([0138]-[0145]); and  wherein the localized betting system includes a set-top box which includes the results engine and a trusted clock ([0077]-[0078]).
As per claim  2, Joao discloses the system of claim 1, wherein: the latency of the low-latency environment is no more than 40ms (inherent feature).
As per claim 4, Joao discloses the system of claim 1, wherein, when the smart contract generation module receives the first betting statement at a first time, it is configured to request a timestamp from the trusted clock, and to include the timestamp in the smart contract (Joao’s system is capable of using a timestamp as claimed).
As per claim 7, Joao discloses the system of claim 1, wherein: the set-top box is configured to receive cable or satellite television signals, and to render the cable or satellite television signals into a format which is viewable on a television; and the results engine is configured to receive the content from a cable or satellite television provider.
As per claim 9, Joao discloses a computer-implemented method performed by a localized betting system operating within a low-latency environment, the method including the steps of: receiving a first betting statement from a user device located within the low-latency environment ([0141], [0520], 0522]); generating a smart contract based on the first betting statement, the smart contract including a criterion to be met, and configured to self-execute in response to a determination that the criterion is met; transmitting the generated smart contract to a local blockchain node located within the low-latency environment ([00077]-[0009], [0171]-[0173]); determining, based on content received from a results source, information indicative of whether the criterion is met ([0236]-[0238]); and transmitting a signal to the local blockchain node for storage on a local blockchain ledger or a local copy of a blockchain ledger, the signal containing the information indicative of whether the criterion is met ([0138]-[0145]), wherein the localized betting system includes a set-top box which includes a results engine and a trusted clock ([0077]-[0078]).
As per claim 10, Joao discloses the method of claim 9, wherein: the latency of the low-latency environment is no more than 40ms (inherent feature).
As per claim 11, Joao discloses the method of claim 9, wherein: the first betting statement is received from the user device via a high-speed network; the smart contract is transmitted to the local blockchain node via a high-speed network; and the signal is transmitted to the local blockchain node via a high-speed network [0141].
As per claim 12, Joao discloses the method of claim 9, wherein: when the first betting statement is received at a first time, the method further includes: requesting a time stamp from the trusted clock; and including the timestamp in the smart contract (Joao’s system is capable of using a timestamp as claimed).

Allowable Subject Matter
4.	Claims 3, 5, 6, 8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claim 3, the system of claim 1, wherein: the smart contract generation module is configured to receive the first betting statement from the first user device via a high-speed network, the high-speed network including a plurality of edge computing devices connected via a high-speed connection, each of the edge devices defining an entry point to the high-speed network; the smart contract generation module is configured to transmit the smart contract to the local blockchain node via a high-speed network; and the results engine may be configured to send the signal to the local blockchain node via a high-speed network, and  the user device, the smart contract generation module, and the results engine are all part of the same sub-network, which is a subset of devices on the high-speed network which are all configured to access the high-speed network via the same entry point.
As per claim 5, the system of claim 1, wherein: the smart contract generation module is configured to receive a second betting statement from a second user device located within the same low-latency environment; the smart contract generation module is configured to generate a smart contract including a first criterion based on the first betting statement, and a second criterion based on the second betting statement; and the smart contract is configured to self-execute to perform a first action in response to receipt of information that the first criterion has been met, and to perform a second action in response to receipt of information that the second criterion has been met.
As per claim 6, the system of claim 1, wherein: the smart contract generation module is configured to store a smart contract identifier in a smart contract lookup table in association with an event identifier; the results engine is configured to receive results in the form of results metadata, or the results engine includes a results conversion module which is configured to convert the content received from the results source into results metadata, the results metadata including an event identifier; the localized betting system 1s configured to perform a lookup in the smart contract lookup table, in order to determine whether any of the event identifiers in the results metadata corresponds to any of the smart contract identifiers in the smart contract lookup table; and in the event that it is determined that the results metadata does include event identifiers which correspond to the smart contract identifiers in the smart contract lookup table, the results engine is configured to transmit only the subset of the results metadata which corresponds to the smart contract identifiers in the smart contract lookup table.
As per claim 8, the system of claim 7, wherein: the set-top box is configured to receive a programming stream, the programming stream including metadata including an event indicator, which is a unique identifier of the type of event which forms part of the programming stream; on receipt of a bet type request from a user device, the set-top box is configured to perform a lookup in a bet type lookup table in order to determine which types of bet are associated with the event indicator, and to transmit a signal to the user device, the signal including information about the associated bet types.
As per claim 13, the method of claim 9, further including: receiving a second betting statement from a second user device located within the same low-latency environment; generating a smart contract including a first criterion based on the first betting statement, and a second criterion based on the second betting statement, wherein: the smart contract is configured to self-execute to perform a first action in response to receipt of information that the first criterion has been met, and to perform a second action in response to receipt of information that the second criterion has been met.
As per claim 14, the method of claim 9, further including: storing a smart contract identifier in a smart contract lookup table in association with an event identifier; receiving results in the form of results metadata from a results source, or receiving content from a results source and converting the content into results metadata, the results metadata including an event identifier; performing a lookup in the smart contract lookup table, and determining whether any of the event identifiers in the results metadata corresponds to any of the smart contract identifiers in the smart contract lookup table; and in the event that it is determined that the results metadata does include event identifiers which correspond to the smart contract identifiers in the smart contract lookup table, transmitting only the subset of the results metadata which corresponds to the smart contract identifiers in the smart contract lookup table.
As per claim 15, the method of claim 9, further including: receiving a programming stream, the programming stream including metadata including an event indicator, which is a unique identifier of the type of event which forms part of the programming stream; on receipt of a bet type request from a user device, performing a lookup in a bet type lookup table in order to determine which types of bet are associated with the event indicator; and transmitting a signal to the user device, the signal including information about the associated bet types.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale










/Ronald Laneau/
Primary Examiner, Art Unit 3715